DETAILED ACTION



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 11-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad US PG-Pub 2018/0190282 in view of Kobayashi US PG-Pub 2020/0223328.

Regarding claim 1 and 11, Mohammad teaches a first infotainment device associated with a front zone of a vehicle (Fig. 7B & [0089]: front console-94); at least one second infotainment device associated with a rear zone of a vehicle (Fig. 7B & [0089]: rear console-96), wherein the at least one second infotainment device includes a directional loudspeaker in the rear zone of the vehicle (Fig. 2A & [0100]: using parametric speakers at each zone); and a processor programmed to: transmit first audio signals to the first infotainment device to create a first sound at the front zone; transmit second audio signals to the second infotainment devices to create a second sound at rear zone, wherein the at least one second infotainment device provides the second audio signal to the directional loudspeaker to playback the second sound at the rear zone (Fig. 1 & [0056]: processing circuitry-12 will process the input from the user on the zones, for example to play certain music which will be played back by the loudspeakers on that specific zone 7, which the circuitry-12 is sending the audio to the loudspeakers on 
Mohammad failed to explicitly teach directional loudspeaker arranged to face the rear zone of the vehicle.
However, Kobayashi teaches directional loudspeaker arranged to face the rear zone of the vehicle (Fig. 4 & [0087]: directional speaker-40 are facing the rear zone, since all seat have the loudspeaker on the headrest).
Mohammand and Kobayashi are analogous art because they are both in the same field of endeavor, namely audio device in vehicles. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having loudspeakers facing the rear zone allows to provide more specific audio to that zone so other zones can hardly hear that sound as Kobayashi teaches on [0087].

	Regarding claim 2 and 12, Mohammad teaches wherein the first audio signals are separate and distinct from the second audio signals ([0056] & [0066]: you can play specific music on any zone and be able to cancel out audio from out-of-zone in your zone [which means that each zone can have its own audio]).

Regarding claim 3 and 13, Mohammad teaches wherein the processor is further programmed to apply noise cancellation to the first audio signals and the second audio signals prior to transmitting the first audio signals and the second audio signals to the first infotainment device and the second infotainment device, respectively ([0056] & [0066]: you can play specific music on any zone and during pre-filtering you can do additional signal processing to cancel out any out-of-zone audio from your zone 
	Regarding claim 4 and 14, Mohammad teaches wherein the noise cancelation includes active noise cancelation ([0083]: active noise cancellation).

	Regarding claim 5 and 15, Mohammad teaches wherein the noise cancelation includes active noise cancelation based on sounds acquired from vehicle microphones ([0083]: using the error microphone in the vehicle for ANC).

	Regarding claim 6 and 16, Mohammad teaches wherein the second infotainment device is configured as a passive driver of the multimedia system (Fig. 7A & [0066] & [0088]: you can have one touchscreen at any of the location or multiple touchscreen which serve the infotainment device, however, you will also have a regular speakers in each respective zone, which will then be passive as there is only one touchscreen/infotainment device to set the inputs).  

	Regarding claim 8 and 18, Kobayashi teaches wherein the directional loudspeaker is arranged in a vehicle headrest (Fig. 4 & [0087]: directional speaker-40 on headrest). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having loudspeakers in the headrest allows to provide more specific audio to that zone so other zones can hardly hear that sound as Kobayashi teaches on [0087].

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad US PG-Pub 2018/0190282 in combination with Kobayashi US PG-Pub 2020/0223328 in view of Christoph US PG-Pub 2017/0055078.

	Regarding claim 7 and 17, the combination teaches a directional loudspeaker (Mohammad, [0067]: parametric speakers).
	The combination failed to teach wherein the directional loudspeaker is an electrodynamic planar loudspeakers (EDPL).  
	However, Christoph teaches wherein the directional loudspeaker is an electrodynamic planar loudspeakers (EDPL) ([0046]: EDPL).
	The combination and Christoph are analogous art because they are both in the same field of endeavor, namely audio devices in vehicles. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a EDPL is an alternate equivalent type of directional loudspeakers.

Claim 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad US PG-Pub 2018/0190282 in combination with Kobayashi US PG-Pub 2020/0223328 in view of Buck US PG-Pub 2007/0038444.

	Regarding claim 9 and 19, the combination teaches at least one second infotainment device includes microphone array for each zone (Mohammad, Fig. 7E & [0094]: the second infotainment-96 will have a microphone array-98B).
The combination failed to explicitly teach at least two directional microphones for each zone.  

The combination and Buck are analogous art because they are both in the same field of endeavor, namely audio devices in vehicles. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a directional microphone is an alternate equivalent microphone that can be used on a microphone array as Buck teaches on [0027].

Regarding claim 10 and 20, the combination teaches wherein the at least one first infotainment device includes microphones (Mohammad, Fig. 7E & [0094]: the first infotainment-94 will have a microphone array-98A which has microphones).
The combination failed to explicitly teach at least four directional microphones.  
However, Buck teaches at least four directional microphones (Fig. 1 & [0027]: having directional microphones where you have four in the front sections).
The combination and Buck are analogous art because they are both in the same field of endeavor, namely audio devices in vehicles. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a directional microphone is an alternate equivalent microphone that can be used on a microphone array as Buck teaches on [0027].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/               Primary Examiner, Art Unit 2654